Case: 19-10709      Document: 00515220984         Page: 1    Date Filed: 12/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 19-10709
                                                                             FILED
                                                                      December 3, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
PIPER LAKAY ELLIS SNOWTON,

              Plaintiff - Appellant

v.

UNITED STATES OF AMERICA, doing business as United States
Department of Health and Human Services; ALEX M. AZAR, II,
SECRETARY, U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:19-CV-981


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Plaintiff-appellant Piper Lakay Ellis Snowton, appeals the district
court’s dismissal of her claims against the defendants. Because Snowton’s
complaint is frivolous, we AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10709     Document: 00515220984      Page: 2    Date Filed: 12/03/2019



                                  No. 19-10709
      Snowton, proceeding pro se and in forma pauperis, filed a complaint
against the United States, the Department of Health and Human Services
(DHHS), and DHHS Secretary Alex Azar, II, alleging that the Department of
Health and Human Services and various healthcare agencies are wrongfully
withholding her medical information and providing her with misleading or
inaccurate medical information. Snowton alleges that she is HIV positive, but
defendants have conspired with various medical labs across a number of states
to withhold that information. Further, she asserts that defendants are
“deliberately refusing to investigate and enforce laws” because “there is
unlawful experimentation of implants, disease and false claims involved.”
      The district court found that “even under the most liberal construction,
Plaintiff’s allegations describe irrational or wholly incredible claims against
Defendants.” The district court dismissed the complaint as frivolous pursuant
to 28 U.S.C. § 1915(e). Snowton appealed.
      An in forma pauperis claim may properly be dismissed when the “facts
alleged are ‘clearly baseless,’” encompassing allegations that “rise to the level
of the irrational or the wholly incredible.” Denton v. Hernandez, 504 U.S. 25,
32–33 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 327–28 (1989)); see
also 28 U.S.C. § 1915(e)(2)(B)(i). We find no error in the district court’s decision
to dismiss Snowton’s claims as frivolous, which we review for abuse of
discretion. Denton, 504 U.S. at 33.
      AFFIRMED.




                                         2